Citation Nr: 0618507	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1995.  He died in March 2003.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The case was later transferred to the RO 
in Phoenix, Arizona.  

In May 2006, to assist in deciding this appeal, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA) concerning the cause of the veteran's 
death.  In response, the designated specialist physician 
indicated he would like to review pertinent tissue samples or 
slides - if available.  So the Board, in turn, is remanding 
this case to the RO via the Appeals Management Center (AMC) 
to attempt to obtain this additional evidence.  VA will 
notify the widow-appellant if further action is required on 
her part.


REMAND

As mentioned, in May 2006 the Board requested and received an 
opinion from a VHA medical specialist.  The Board had asked 
this specialist to characterize the neoplasm that caused the 
veteran's death in March 2003 as to its histopathology 
and most probable primary site.  The Board also had requested 
that this specialist provide an opinion as to the likelihood 
the extraluminal fibrotic mass that was surgically excised 
(by laparotomy) during service, in April 1987, was 
etiologically or in any other way related to the fatal 
neoplasm that caused the veteran's death.



In response to the Board's inquiry, the specialist requested 
to review tissue samples or slides prepared from the 
preserved tissue samples for complete evaluation.  He also 
requested to review tissue samples of the mass and comparison 
for complete evaluation.  And he indicated these specimens 
are, by today's standard of practice, considered part of the 
medical record.  His preliminary findings, in lieu of tissue 
or slides for evaluation, indicates the inflammatory 
pericolonic mass excised during service was unrelated to the 
veteran's subsequent lung tumor (terminal cancer).

Since, however, this specialist readily acknowledged he could 
not give a more definitive and comprehensive opinion without 
the benefit of first being allowed to review the pertinent 
tissue samples or slides, the Board believes VA should 
attempt to obtain this additional evidence for consideration 
from the surgical specimens obtained during the exploratory 
laparotomy at the U.S. Air Force Hospital, Castle Air Force 
Base, California, on April 1, 1987, and the right 
pneumonectomy at University Hospital, Oklahoma City, 
Oklahoma, on May 17, 2001.

Accordingly, the case is REMANDED for the following 
development:

1.  Request tissue slides and/or cell 
blocks prepared from specimens obtained 
during the veteran's exploratory 
laparotomy on April 1, 1987, at the U.S. 
Air Force Hospital, Castle Air Force 
Base, California, 95342.  

2.  Request tissue slides and/or cell 
blocks prepared from specimens obtained 
during the veteran's right pneumonectomy 
on May 17, 2001, at University Hospital, 
940 Northeast 13, Oklahoma City, 
Oklahoma, 73104.  

3.  Upon receipt of the requested tissue 
slides and/or cell blocks, or of notice 
they are unavailable, return the claims 
files and all materials obtained to the 
Board.

The widow-appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while her case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain additional evidence.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


